Citation Nr: 0028779	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  94-09 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for disc pathology of 
the lumbosacral spine and determination of an initial rating 
for lumbosacral strain with spasms, currently rated as 20 
percent disabling.

2.  Determination of an initial rating for residuals of a 
right patellar fracture, currently rated as 10 percent 
disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The veteran's father




WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran had active service from June 1990 to October 
1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 1992 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  The veteran appealed that decision and, in 
February 1996, the Board denied the veteran's claim on 
appeal.  The veteran then appealed the Board's decision to 
the then United States Court of Veterans Appeals, now the 
United States Court of Appeals for Veterans Claims (Court).  
On November 5, 1996, the Court granted a motion filed by the 
Office of General Counsel for VA to remand the case for 
consideration and development of additional evidence and 
readjudication of the claims.  Following the remand by the 
Court, this case was remanded by the Board in July 1997 for 
compliance with the directives set forth in the Court's 
remand.  

The Board finds that the veteran's father has met the 
requirements of 38 C.F.R. § 20.605 (1999) and qualifies as a 
representative for the purposes of this claim.

The issue service connection for disc pathology of the 
lumbosacral spine is inherently intertwined with the issue of 
an increase in the rating assigned for lumbosacral strain.  
The latter may not be decided without resolution of the 
former.  Inasmuch as the Board has expanded the grant of the 
service connected low back impairment to include the disc 
pathology, the veteran is not denied due process by the 
Board's immediate action.


FINDINGS OF FACT

1.  The veteran has S1-S2 radiculopathy, attributable to a 
disc protrusion at the L5-S1 level, first noted in December 
1993, as well as mild degenerative disc disease at the L5-S1 
level.  

2.  Lumbosacral strain with spasms, disc protrusion at L5-S1, 
with stable S1-S2 radiculopathy, and mild degenerative disc 
disease at the L5-S1 level, is manifested by no more severe 
than severe symptoms, manifested by recurring attacks with 
intermittent relief.

3.  Prior to April 14, 1998, residuals of a right patellar 
fracture were manifested by slight impairment of the right 
knee with pain and "generalized sloppiness" of the knee 
joint. 

4.  From April 14, 1998, residuals of a right patellar 
fracture are manifested by pain with moderate impairment of 
the knee.  

5.  The following disabilities, when evaluated in association 
with the veteran's educational attainment and occupational 
experience, are not sufficiently disabling as to preclude 
substantially gainful employment: lumbosacral strain with 
spasms, disc protrusion at L5-S1, with stable S1-S2 
radiculopathy, and mild degenerative disc disease at the L5-
S1 level; residuals of a right patellar fracture; tender and 
painful scar of the right patella.  





CONCLUSIONS OF LAW

1.  The grant of service connection for lumbosacral strain 
with muscle spasm is expanded to include disc protrusion at 
L5-S1, with stable S1-S2 radiculopathy, and mild degenerative 
disc disease at the L5-S1 level, as having been incurred in 
service.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§ 3.102 (1999).

2.  The schedular criteria for a 40 percent evaluation for 
lumbosacral strain with spasms, disc protrusion at L5-S1, 
with stable S1-S2 radiculopathy, and mild degenerative disc 
disease at the L5-S1 level, have been met, while the 
schedular criteria for an evaluation in excess of 40 percent, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§  4.40, 4.45. 4.59, 4.71a, Diagnostic Code 5293 
(1999);  DeLuca v. Brown, 8 Vet. App. 202 (1995).

3.  Prior to April 14, 1998, the schedular criteria for an 
evaluation in excess of 10 percent for residuals of a right 
patellar fracture had not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic 
Code 5257 (1999); Fenderson v. West, 12 Vet. App. 119 (1999).

4.  From April 14, 1998, the schedular criteria for a 20 
percent evaluation for residuals of a right patellar fracture 
have been met.  The schedular criteria for an evaluation in 
excess of 20 percent have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic 
Code 5257 (1999); Fenderson v. West, 12 Vet. App. 119 (1999).

5.  The criteria for a total disability evaluation based on 
individual unemployability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 
Part 4, 4.16, 4.18 (1999).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Evaluation Claims

The veteran is appealing the original assignment of 
disability evaluations following an award of service 
connection, and, as such, the claims for the increased 
evaluations are well-grounded.  38 U.S.C.A. § 5107(a); 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Moreover, an 
appeal from the initial assignment of a disability rating 
requires consideration of the entire time period involved and 
contemplates staged ratings, where warranted.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  After reviewing the record, 
the Board finds that no further action is necessary to meet 
the duty to assist the veteran with the development of 
evidence in connection with his claims.  38 U.S.C.A. 
§ 5107(a). 

Disability evaluations are based on the comparison of 
clinical findings with the relevant schedular criteria.  38 
U.S.C.A. § 1155.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(1999).  

A.  Lumbosacral Spine

Service medical records from April 1991 indicated that the 
veteran went before a Medical Evaluation Board due to various 
disorders.  He reported that he had developed back pain after 
being hit by a car in January 1991.  Subsequent records noted 
continuing complaints of back pain, with limited motion.  X-
rays of the back were negative.  The veteran went before a 
Physical Evaluation Board in July 1991.  He continued to 
complain of low back pain, without radicular pain, he had 
full range of motion of the back, there was subjective 
muscular tenderness but no muscle spasm, and no lower 
extremity symptomatology.  The diagnosis was low back strain.

A December 1991 VA examination report noted that the veteran 
complained of occasional pain, discomfort and stiffness in 
the lower back.  His gait and posture were described as 
unremarkable.  Flexion was to 80 degrees, extension was to 30 
degrees, and lateral flexion was to 30 degrees bilaterally.  
He had positive reflexes, positive pulses, there was no 
muscle wasting, he could squat and rise, and could stand on 
this heels and toes.  The examiner did report some spasm and 
tenderness of the lumbar spine.  The impression was mild 
lumbosacral strain/sprain.  X-rays of the lumbar spine were 
negative.  

Based on the above evidence, the RO, in March 1992, granted 
service connection for lumbar strain with spasms, and 
assigned a 20 percent evaluation.  

The veteran received another VA examination in April 1993.  
He complained of non-radiating pain in the lower back.  
Flexion was to 45 degrees, with complaints of tightness and 
pain, extension was to 15 degrees, and lateral flexion was to 
30 degrees bilaterally.  The examiner reported "some spasm 
and tenderness in the lower lumbar region" with palpation.  
Straight leg raise testing was unremarkable bilaterally.  The 
veteran was able to squat and rise to 2/3 of a squat, with 
complaints of pain in the service-connected right knee.  He 
was able to stand on his heels and toes, there was no muscle 
wasting, he had positive reflexes, and he was neurologically 
intact.  Drawer and McMurray's signs were unremarkable.  X-
rays of the lumbar spine were normal.  The examiner diagnosed 
lumbosacral sprain/strain.

VA treatment records from April 1993 to March 1997 noted 
continuing complaints of back pain.  In December 1993, the 
veteran complained of pain with attempted manual labor, and 
he said his back would go out with bending.  The medical 
report also included complaints relating to the veteran's 
service-connected right knee disorder.  The report noted that 
range of motion was normal, but did not specify whether this 
was in reference to the back or the knee.  The veteran's 
posture was described as normal, he was able to walk on toes 
and heels, deep tendon reflexes at the patellae and Achilles 
were equal and normal, sensation was normal, and straight leg 
raise testing, McMurray's, and Babinski's tests were all 
negative.  The report noted that a Magnetic Resonance Imaging 
(MRI) scan of the lumbosacral spine was negative for 
herniated nucleus pulposus, but did show mild bulging at L5-
S1.

An April 1994 entry noted that an earlier computed axial 
tomography (CAT) scan had been negative.  The veteran denied 
any radicular pain to the extremities and denied numbness.  
He had tenderness in the upper lumbar spine, with no 
paravertebral spasm.  Straight leg raise testing was positive 
at 90 degrees on the right and at 80 degrees on the left.  
Deep tendon reflexes were equal bilaterally.  
In October 1994, the veteran was seen for complaints of his 
back going out on him the night before.  He said that the 
incident had occurred when he woke up in the morning and had 
not been related to any recent trauma.  He was treated at the 
emergency room and gained some relief from injections as well 
as from non-prescription painkillers.  However, he still 
complained of back pain radiating to the testicles.  He was 
tender to palpation, straight leg raise testing was positive 
bilaterally, there was no numbness, and strength in the lower 
extremities was 5/5.  An X-ray report of the lumbar spine was 
negative.  An emergency room report later that month noted 
that the veteran had been seen three times in the last ten 
days for back pain.  

The veteran was re-examined by VA in December 1994.  He 
complained of back pain that would radiate down to his left 
knee.  He denied numbness or paresthesias in the lower 
extremities, except on occasions when his back would go out 
on him.  He reported that he had recently been treated in the 
emergency room on four occasions for his back going out.  He 
said that this would cause weakness in the legs and 
difficulty standing, until relieved by an injection in the 
emergency room.  The examiner reported that there were no 
postural abnormalities or fixed deformities, and the 
musculature of the back was normal.  Flexion was to 80 
degrees, extension was to 10 degrees, lateral flexion was to 
40 degrees bilaterally, and rotation was to 30 degrees 
bilaterally, with objective evidence of pain on motion in all 
ranges of motion.  The examiner stated that there was no 
evidence of neurological involvement.  A MRI scan showed mild 
to moderate focal center bulging annulus at L5/S1, but no 
evidence of herniated nucleus pulposus or neurological 
impingement.  

A December 1995 X-ray report of the lumbosacral spine was 
negative.  In January 1996, the veteran complained of back 
pain radiating to the left lower extremity.  He had no 
paravertebral muscle spasm, range of motion was described as 
restricted and painful, and straight leg raise testing was 
positive.  The assessment was chronic low back strain 
secondary to disc degeneration.  In July 1996 he complained 
of pain radiating down the left leg, with shooting pains in 
the low back, and muscle spasm in the left calf muscle with 
occasional muscle cramp when arising in the morning.  His 
back was tender to palpation with diffuse, non-localized 
pain, his posture was erect, his motion was normal, he could 
walk on heels and toes normally, deep tendon reflexes were 
strong, straight leg raise testing was negative, he had 
normal sensation to pinprick, and Babinski's test was 
negative.  X-rays of the lumbosacral spine were described as 
normal.  

A private MRI was conducted in August 1996.  The physician, 
Dr. H. D. reported an impression of small central disc 
protrusion at the L5-S1 level.  Dr. D. commented that he had 
compared his findings with the November 1994 MRI results 
(discussed in the December 1994 VA examination report) and 
the July 1996 VA X-ray films.  Also in August 1996, the 
veteran requested another physician, Dr. M. P. to review the 
results from the various X-rays, MRI and CAT scans that the 
veteran had received.  Dr. P. stated that his impression of 
the December 1991 and April 1993 X-rays was that there was an 
asymmetrical lucent line on the L3 vertebra, possibly due to 
a congenital or recent fracture.  Dr. P.'s impression of the 
April 1993 CT scan was that there was a mild degree of 
central and posterior disc herniation at the L5-S1 level, and 
that the lumbosacral spine was otherwise normal.  His 
impression of X-rays taken in October 1994, December 1995, 
and July 1996 was that there was a pars defect involving the 
L4 vertebra, with the lumbosacral spine otherwise normal.  
His impression of the August 1996 MRI was that there was a 
mild degree of hard disc bulging posteriorly at L5-S1, with 
the lumbosacral spine otherwise normal.  

VA treatment records from November 1996 noted that the 
veteran complained of back pain radiating to the thighs and 
calves, bilaterally.  He had paraspinal muscle spasm and 
straight leg raise testing was positive bilaterally, but 
there was no sensory or motor deficit and deep tendon 
reflexes were normal.  

In November 1996, the Court granted a motion filed by the 
Office of General Counsel for VA to remand the case for 
consideration and development of additional evidence and 
readjudication of the claims.  The General Counsel's motion 
was based, in part, on the grounds that VA treatment records 
dated from July 1993 to June 1994, as well as vocational 
rehabilitation records, had not been considered by the Board 
in it's February 1996 denial of the veteran's claims.  These 
records, in addition to later-dated treatment records, have 
since been added to the claims folder.  

Additional VA treatment records from March 1997 revealed that 
the veteran had exacerbated his back disorder the day before 
and that it was now hard to walk.  He was observed to walk 
with a stooped gait, he had sciatic notch tenderness, but 
straight leg raise testing was negative.  The assessment was 
questionable sciatica or muscle spasm.  In August 1997, the 
veteran submitted a statement signed by his father and his 
sister, who maintained that the veteran suffers from constant 
back pain, with episodes of severe pain which result in an 
inability to work and attend school.

At a September 1997 personal hearing at the RO before the 
undersigned traveling Member of the Board, the veteran 
testified that he suffered from back pain exacerbated by 
being on his feet, bending, and sitting in one position for a 
long period of time.  He further testified that his back 
would sometimes "go out on him," making it difficult to 
walk, causing him to be bedridden and unable to straighten 
out.  He described pain radiating into his left leg, and 
occasionally his right leg.  He said that he did not have any 
numbness in the legs, but he did have shooting pain and 
tingling every so often in the left leg, but not in the foot 
or toes.  He said that he wore an electrical device to help 
with the pain, and that the pain interfered with his 
schooling, had made him miss some school, and had resulted in 
him getting bad grades.  In addition, he stated that his pain 
had caused him to quit some jobs.  

The veteran said that after his back injury in service, he 
had asked for a more extensive examination of his back, such 
as an MRI or bone scan, but that the military doctors refused 
to do more than take an X-ray of the spine.  He said that he 
had had Dr. P. review the various MRI and bone scan studies 
performed by VA following separation, and that Dr. P. had 
determined that the veteran had a herniated disc and two 
fractured vertebrae in the lumbar spine.  The veteran argued 
that the medical record, specifically his repeated visits to 
the hospital, showed that his back injury was severe and 
recurring.

Pursuant to a July 1997 remand order by the Board, the 
veteran was scheduled for orthopedic and neurological VA 
examinations in April 1998.  The orthopedic report noted that 
the veteran complained of back pain, worse on the left than 
on the right.  He said that he had difficulty sitting, 
standing, or lying down for any length of time, as well as 
sleeping, and that pain would occasionally radiate down the 
left thigh.  He denied bowel or bladder symptoms.  Flexion of 
the back was to 15 degrees, extension was to 10 degrees, and 
rotation was to 15 degrees, with severe discomfort.  He had 
mild spasms on the left side of the back, greater than on the 
right.  Straight leg raise testing was negative.  Patellar 
and Achilles reflexes were 2+ and symmetrical, sensation was 
intact, and motor strength was 5/5 and symmetrical in all 
muscle groups of the lower extremities.  He had full range of 
motion of the hips.  The examiner stated that X-rays of the 
lumbar spine showed a congenital anomaly of the L3 inferior 
facet, with the L3-4 facet intact.  There were no arthritic 
changes.  The examiner further stated that an MRI of the 
lumbar spine showed no nerve root impingement and no 
impingement of the spinal cord.  

The examiner's impression was that the veteran's "symptoms 
of his spine are grossly exaggerated to physical 
impairment," and the examiner did not believe that "the 
facet problem at L3 is causing any pain."  The examiner 
pointed out that there was no degeneration of the facet and 
no impingement by MRI.  He stated that, while the veteran 
complained of pain on motion, "I am unable to find objective 
problems with his lumbar spine other than mild spasing of his 
back."  He said that the veteran's symptoms were subjective 
and that he was unable to attribute any of the veteran's back 
problems with his original service injury.  He said that 
there was no weakness of the muscles, no nerve root problems, 
no changes in reflexes and no significant abnormalities by 
MRI or X-ray, and he said that the veteran did not have an 
impaired ability to execute skilled motions smoothly due to 
both his knee and back disabilities.  

The neurological examination report noted that the veteran 
complained of a waxing and waning pain, sometimes 
excruciating after certain movements but sometimes not as 
painful.  The veteran described pain on a ten point scale as 
being two or three at his best, and seven to nine at his 
worst.  Pain was exacerbated by bending, exercise, or 
sleeping in the wrong position, and was alleviated by 
bedrest.  He further described episodes of pain like an 
electric shock, radiating to the posterior and lateral aspect 
of the left thigh.  Occasionally, a similar but less intense 
pain would radiate to the right thigh.  The veteran had 
flare-ups of pain, but these occurred instantly with certain 
motions.  He denied sensory changes such as paresthesias, 
dysthesia and other sensory abnormalities.  

The veteran maintained that his pain interfered with his 
daily activities and made it difficult for him to work, play, 
or attend school.  The examiner noted that there were no 
specific activities that were prohibited, and that activities 
such as bending or walking would sometimes cause pain, while 
at other times they would not.  The examiner felt that the 
sciatic and femoral nerve distributions were implicated in 
the veteran's complaints of pain, and that there might be 
radiculopathy involving the L5 and S1 roots, despite the lack 
of sensory changes.  The examiner observed that the veteran 
arose easily and gracefully from a chair, walked into the 
examination room when called and seated himself, all without 
difficulty.  He was able to heel, toe, and tandem walk 
without difficulty.  He refused to do a deep knee bend 
because of back pain, but easily stood on stool to climb on 
to the examination table.  

The veteran had normal motor bulk, tone, and strength, and 
there was no evidence of muscle atrophy and no fasciculations 
or wasting in the lower extremities.  The veteran did have 
"give away" weakness in both lower extremities secondary to 
subjective complaints of low back pain, but the examiner 
opined that the veteran was not giving a full effort.  The 
veteran had no tremors, adventitious movements, dystonia's, 
dyskinesias, or myotonias, deep tendon reflexes were brisk 
and symmetric in the lower extremities, and plantar 
stimulation caused downgoing toes bilaterally.  Sensory 
examination revealed no sensory changes in the lower 
extremities.  The veteran was unable to perform heel to shin 
maneuvers well due to complaints of pain in lumbosacral area.  
The veteran had no paraspinous or lower extremity muscle 
spasm, but he did have tenderness to palpation and percussion 
over the midline sacral area and the sacral iliac joints 
bilaterally.  The veteran's stance was stable and there was 
no Romberg sign.  

The neurologist's impression was that the veteran's 
complaints of chronic pain syndrome involving both lower 
extremities were due to radicular pain due to root 
compression "although the patient's disc herniation is 
reportedly small in midline."  The examiner suggested 
additional testing, specifically to include electric 
myelogram and nerve conduction studies in order to evaluate 
the existence and severity of any radiculopathy due to disc 
bulging.  The examiner said that the veteran had no paralysis 
or paresis, but that his pain might qualify as neuralgia.  He 
stated that he found no objective evidence of an orthopedic 
problem or of neuropathy or radiculopathy, despite the 
veteran's limited motion and subjective complaints of pain.  
He further stated that there was no evidence of decrease in 
strength, no nerve root problems, no changes in reflexes, no 
significant abnormalities by MRI or X-ray, no evidence of 
fatigability, incoordination, or inability to execute skilled 
movements, and he did not feel that the veteran had 
incoordination that would intervene with his activities of 
daily living or the performance of complicated, precise 
manipulative tasks.  

In a January 1999 addendum report, a VA examiner stated that 
the results of a recent a electromyogram and MRI were 
consistent with a S1-S2 radiculopathy, attributable to a disc 
protrusion at the L5-S1 level.  The findings also suggested 
mild degenerative disc disease at the L5-S1 level.  The 
examiner stated that comparison of the current MRI findings 
with the August 1996 MRI findings "does not suggest a 
significant worsening of the patient's disease."

The Board notes that the veteran is service-connected for 
lumbar strain with spasms and has not been service-connected 
for any intervertebral disc pathology.  While there is no 
medical opinion that the disc bulging at L5-S1 was either 
incurred in service, or was subsequently caused by his 
service-connected lumbar strain, in view of the fact that 
disc bulging was first detected in December 1993, just two 
and-a-half years after separation, and in view of the 
veteran's age at the time, a reasonable doubt arises as to 
whether service connection is warranted for disc bulging at 
L5-S1.  Under 38 C.F.R. § 3.102, when reasonable doubt 
arises, "such doubt will be resolved in favor of the 
claimant."  Accordingly, resolving all reasonable doubt in 
the veteran's favor, the Board concludes that service 
connection is warranted for disc protrusion at L5-S1, with 
stable S1-S2 radiculopathy, with mild degenerative disc 
disease at the L5-S1 level.

The Board notes that the veteran has repeatedly maintained 
that Dr. P., in his August 1996 review of the various X-rays, 
MRIs and CAT scans, concluded that the veteran had two 
fractured discs.  A review of Dr. P's report reveals that he 
made reference to a possible recent or congenital fracture of 
L3, but not of any other vertebra.  In April 1993, he stated 
that this was most likely a congenital defect.  While the 
veteran has argued that Dr. P's statement that the fracture 
was congenital was made without the benefit of the full 
medical history, the Board notes that the VA examiner who 
conducted the April 1998 orthopedic examination did review 
the claims folder, and concurred with Dr. P. in finding that 
this was a congenital defect.  The examiner further opined 
that the defect was not responsible for any pain.  In any 
event, as there is no medical evidence of record that 
specifies the degree of impairment caused exclusively by the 
service-connected disabilities, and that caused by other, 
possibly congenital disabilities, the Board notes that the 
veteran's entire panoply of back symptoms are considered in 
this opinion. 

As the veteran's disc protrusion is service-connected, the 
Board shall consider whether an increased rating is warranted 
for the veteran's lumbar spine disability under DC 5293.  
Under this diagnostic code, a 60 percent evaluation is 
warranted for pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, little intermittent relief.  A 40 
percent evaluation is warranted for severe symptoms, 
manifested by recurring attacks with intermittent relief.  
Moderate symptoms, with recurring attacks, warrant a 20 
percent evaluation, and mild symptoms, a 10 percent 
evaluation.

The Board finds that, in view of the veteran's radicular 
symptoms noted by the neurologist in April 1998, and in view 
of the veteran's complaints of pain and the provisions of 38 
C.F.R. §§ 4.40, 4.45, and 4.59 (1999), and DeLuca v. Brown, 
8 Vet. App. 202, 205-206 (1995), the evidence supports a 40 
percent evaluation for his service-connected lumbar 
disability.  

The Board finds further, however, that the preponderance of 
the evidence indicates that the veteran's lumbar disability 
is manifested by no more than severe symptoms, with recurring 
attacks with intermittent relief.  As regards intermittent 
relief, the Board notes that during the recent VA 
neurological examination, the veteran described his pain as 
varying from a two or three at its best to a seven or nine at 
its worst.  As regards the severity of symptoms, the Board 
notes that, while the veteran has mild disc bulging at L5-S1, 
with stable S1-S2 radiculopathy, and mild degenerative disc 
disease at the L5-S1 level, there is no medical opinion 
stating that this results in symptomatology that is more than 
severe.  Both the VA neurologist and the orthopedist from the 
most recent VA examination indicated that "symptoms of [the 
veteran's] spine are grossly exaggerated to physical 
impairment," and were not supported by objective evidence of 
impairment.  The neurologist observed that the veteran was 
able to rise easily and gracefully from a chair, he could 
walk into the examination room and seat himself, he could 
heel, toe, and tandem walk, and he was able to stand on a 
stool and climb onto the examination table, all without 
difficulty. 

In addition, the evidence does not show that the veteran 
suffers from numbness or parasthesias in the lower 
extremities, there is no evidence of muscle atrophy or 
wasting in the lower extremities, no evidence of tremors, 
adventitious movements, dystonia's, dyskinesias or myotonias, 
deep tendon reflexes were brisk and symmetric in the lower 
extremities, plantar stimulation caused downgoing toes 
bilaterally, his stance was stable and there was no Romberg 
sign.  In view of these findings, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 40 percent under DC 5293.

In reaching this decision, the Board considered the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 (1999), and 
DeLuca, 8 Vet. App. 202.  Indeed the veteran's complaints of 
pain constitute part of the justification for the assigned 40 
percent evaluation.  In view of the evidence of intermittent 
relief, the lack of competent evidence that the veteran's 
back disability is more than severe, and the lack of 
objective evidence of impairment, the Board finds that the 
veteran's complaints of pain to be insufficient to warrant a 
higher evaluation.  

B.  Right Knee

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, a 30 percent 
evaluation is warranted for severe impairment of the knee, 
with recurrent subluxation or lateral instability, a 20 
percent evaluation is warranted for moderate impairment of 
the knee, with recurrent subluxation or lateral instability, 
and a 10 percent evaluation is warranted for slight 
impairment, with recurrent subluxation or lateral 
instability.  

Service medical records indicated that the veteran sustained 
an injury to his right patella in June 1990 during basic 
training.  He subsequently received a bone scan, the results 
of which were described as "consistent with an active 
fracture in the right patella" with stress lesions and shin 
splints.  The veteran received a bone graft in August 1990, 
with initial improvement in pain.  The veteran went before a 
Medical Evaluation Board In April 1991, due to various 
disorders.  He went before a Physical Evaluation Board in 
July 1991.  He complained of buckling or giving away of the 
knee with activity, as well as swelling, with knee pain when 
ascending stairs.  He also complained of stiffness.  He 
denied any locking of the knee, or knee pain when descending 
stairs.  

A December 1991 VA examination report noted that the veteran 
complained that his knee felt like it was going to give out.  
He also complained of popping and cracking of the knee, and 
pain and discomfort, especially climbing or walking on uneven 
surfaces.  Flexion was to 120 degrees, extension was to 0 
degrees, and there was crepitus and noticeable popping and 
cracking with motion of the knee.  There was also generalized 
sloppiness of the joint on the lateral and medial aspects 
with stress testing.  Drawer and McMurray's tests were 
unremarkable and there was no redness, erythema or effusion.  
The veteran did have some difficulty with squatting and 
arising due to pain in the knee.  The examiner's impression 
was history of fractured patella with chondromalacia and some 
mild instability of the right knee with probable early 
arthritic changes.  X-rays of the knee, however, were 
negative.  

Based on the above evidence, the RO , in March 1992, granted 
service connection for residual fracture, right patella, and 
assigned a 10 percent evaluation, effective October 1991.  

An April 1993 VA examination report noted that the veteran 
complained that his knee was constantly sore, "and at times 
appears to give out."  The veteran's posture and gait were 
unremarkable.  Examination of the knee revealed flexion to 
130 degrees and extension to 0 degrees, with minimal 
crepitus.  Lateral-medial stress testing was described as 
unremarkable.  There was no evidence of redness, warmth or 
effusion, but on palpation of the patella the veteran 
complained of severe pain.  The veteran was able to squat and 
arise to approximately 2/3 of a squat, due to pain in the 
knee.  The examiner's impression was status post history of 
fracture of patella with residual tenderness.  X-rays of the 
knee revealed no acute fracture or dislocation.  

VA treatment records from December 1993 noted that the 
veteran continued to complain of pain in the knee.  The 
assessment was lateral meniscus subtle tear.  In April 1994 
he complained of tenderness of the right patella.  Active 
range of motion was described as being within normal limits.  

A November 1994 private MRI report of the right knee noted 
and impression of old patellar fracture and subtle tear of 
the posterior horn of the lateral meniscus.  The anterior and 
posterior cruciate ligaments were intact and there was no 
significant joint effusion.  The veteran was re-examined by 
VA in December 1994.  He complained of continuing pain and 
stiffness in the right knee.  There was no swelling or 
deformity noted, flexion of the knee was to 140 degrees, and 
extension of the knee was to 0 degrees.  There was no 
crepitation with motion.  The examiner reviewed the MRI 
report and diagnosed status post fracture of the right 
patella, and subtle tear of the posterior horn in the lateral 
meniscus.  

As noted above, the Court remanded this case in November 
1996, and directed VA to obtain the VA treatment records 
dated from July 1993 to June 1994, as well as vocational 
rehabilitation records, that had not been considered by the 
Board in it's February 1996 denial of the veteran's claims.  
These records, in addition to later-dated treatment records, 
have since been added to the claims folder.

VA treatment records from March 1997 revealed that the 
veteran complained of a two day history of right knee pain.  
He said that it hurt to put pressure or weight on the knee.  
The veteran was ambulatory, there was no effusion, but the 
veteran had generalized tenderness around the knee.  The 
assessment was status post lateral meniscus tear.  In August 
1997, the veteran submitted a statement signed by his father 
and his sister, who maintained that the veteran suffers from 
knee pain, with episodes of severe pain which caused him to 
miss school.

At a September 1997 personal hearing at the RO before the 
undersigned traveling Member of the Board, the veteran 
testified that he has had pain in the right knee since he 
injured the knee in 1990.  He said that his knee pops, 
cracks, and swells up, and is exacerbated by bending, 
squatting, and being on his feet a lot.  He testified that he 
takes painkilling medication on a daily basis, as well as 
medication for arthritis in the knee.  He further testified 
that the pain in the knee causes him to get tired easily, and 
that he believed that the disorder had prevented him from 
working.  He denied having any heat or redness in the knee.  
He said that, while he can bend the knee fully, repetitive 
bending leads to pain.  The pain was located on the kneecap, 
he said, and would run into the bone just below the kneecap.  
He said that he had been told that his meniscus had a slight 
tear in it.  Finally, when asked if his knee would lock up, 
he said that it would sometimes get so stiff with use that it 
would get "real hard to move."  

Pursuant to a July 1997 remand order by the Board, the 
veteran was scheduled for an additional VA orthopedic 
examination in April 1998.  He complained of constant, severe 
pain, that he described as being a nine on a ten point scale.  
He said that he could only walk a quarter of a mile, and had 
difficulty going up and down stairs, but he denied any flare-
ups.  He further denied any dislocation or subluxation of the 
patella and he did not wear a brace.  Examination of the 
right knee revealed atrophy of the quadriceps that the 
examiner described as moderate in degree.  Flexion of the 
right knee was to 140 degrees and extension was to 0 degrees.  
There was no crepitus or effusion.  Anterior drawer and 
Lachman's signs were negative.  Patella inhibition caused 
mild discomfort.  The examiner's impression was right knee 
pain, moderate in degree.  He stated further that there was 
an osteocondyle of the patella.  

The veteran also received a VA neurological examination.  For 
the most part, this addressed the veteran's back 
symptomatology.  The examiner did report, however, that 
flexion of the right knee was to 120 to 130 degrees and 
extension was to 0 degrees, and that motion was limited by 
pain.  In addition, the examiner stated that examination of 
the knee revealed no crepitation or bony or other 
abnormality, other than a small surgical scar.  X-rays of the 
knee revealed mild osteoporosis, but were otherwise negative, 
with no arthritic changes noted. 

Following a careful review of all the evidences, the Board 
finds that, for the period prior to April 14, 1998, the 
preponderance of the evidence indicates that the veteran's 
residual fracture, right patella, was manifested by no more 
than slight impairment of the knee with recurrent subluxation 
or lateral instability.  While the veteran complained that 
his knee felt like it was going to give out, and 
"generalized sloppiness" of the joint was noted with stress 
testing during the December 1991 VA examination, this was not 
described as being more than slight.  Subsequent examinations 
did not indicate any recurrent subluxation or lateral 
instability and the April 1993 examination report noted that 
lateral-medial stress testing was unremarkable.  Even during 
the April 1998 VA examination, the veteran denied any 
instability of the right knee.  In view of these findings, 
the Board finds that, for the period prior to April 14, 1998, 
the preponderance of the evidence is against an evaluation in 
excess of 10 percent for residual fracture, right patella, 
under DC 5257.

While the veteran denied any instability of the knee at the 
April 14, 1998, VA examination, the examiner described the 
veteran's impairment as moderate.  In view of the veteran's 
moderate impairment of the knee, the Board finds that the 
evidence supports a 20 percent evaluation for patellar 
fracture, right knee, from April 14, 1998.  The Board finds 
further, however, that from April 14, 1998, the preponderance 
of the evidence indicates that patellar fracture, right knee, 
is manifested by no more than moderate impairment, with 
recurrent subluxation or lateral instability.  As noted 
above, the veteran denied any instability of the knee during 
the recent examination, and the veteran's knee disability is 
not otherwise shown to be more than moderate.  He denied 
using a brace, and there is no indication that he uses a cane 
or other assistive device to walk.  Indeed, while he stated 
that he can only walk a quarter mile, he was not visibly 
impaired over shorter distances, as the examiner observed 
that the veteran could heel walk, toe walk, tandem walk, and 
step upon a stool without notable limitation.  The Board does 
not find such abilities to be consistent with more than 
moderate impairment.  The Board therefore, finds that, from 
April 14, 1998, the preponderance of the evidence is against 
an evaluation in excess of 20 percent for patellar fracture, 
right knee, under DC 5257.  

The Board notes that the Court has held that, since DC 5257 
is not predicated on loss of range of motion, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 (1999), and DeLuca v. Brown, 
8 Vet. App. 202, 205-206 (1995) do not apply.  See Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).

The Board has also considered the applicability of Diagnostic 
Codes 5260 and 5261.  Under DC 5260, a 10 percent evaluation 
is warranted for limitation of flexion of the leg to 45 
degrees, a 20 percent evaluation is warranted for limitation 
of flexion to 30 degrees, and a 30 percent evaluation is 
warranted for limitation of flexion to 15 degrees.  Under DC 
5261, 10 percent evaluation is warranted for limitation of 
extension of the leg to 10 degrees, a 20 percent evaluation 
is warranted for limitation of extension to 15 degrees, and a 
30 percent evaluation is warranted for limitation of 
extension to 20 degrees, with higher evaluations warranted 
for greater limitation of extension.  In view of the range of 
motion of the veteran's right knee, from 0 degrees of 
extension to between 120 and 140 degrees of flexion over the 
entire period covered by the veteran's claim, the Board notes 
that an evaluation in excess of 10 percent, for the period 
prior to April 14, 1998, and in excess of 20 percent, for the 
period from April 14, 1998, is not available under either DC 
5260 or 5261.  

In reaching this decision, the Board considered the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 (1999), and 
DeLuca, 8 Vet. App. at 205-206.  The Board notes, however, 
that the most recent VA examination revealed there to be no 
arthritic changes in the knee.  In addition, while the 
veteran has complained of severe pain in the knee, he 
testified during his personal hearing that he can bend the 
knee fully, and the medical evidence confirms that he has 
full range of motion.  Thus, despite the veteran's complaints 
of severe pain in the knee, an evaluation in excess of 10 
percent, for the period prior to April 14, 1998, and in 
excess of 20 percent, for the period from April 14, 1998, is 
not available under either DC 5260 or 5261.  

II.  TDIU

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided, that, if there is only one 
such disability, the disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a) (1999).  If the schedular rating is less than 100 
percent, the issue of unemployability must be determined 
without regard to the advancing age of the veteran.  38 
C.F.R. §§ 3.341(a), 4.19 (1999).  Marginal employment shall 
not be considered substantially gainful employment.  38 
C.F.R. § 4.16(a).  Factors to be considered are the veteran's 
education, employment history and vocational attainment.  
Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

The veteran currently is service connected for the following: 
lumbosacral strain with spasms, disc protrusion at L5-S1, 
with stable S1-S2 radiculopathy, and mild degenerative disc 
disease at the L5-S1 level; residuals of right patella 
fracture; and tender and painful scar of the right patella.  
For the reasons stated above, the Board finds that 
lumbosacral strain with spasms, disc protrusion at L5-S1, 
with stable S1-S2 radiculopathy, and mild degenerative disc 
disease at the L5-S1 level, is 40 percent disabling, and 
that, effective April 14, 1998, residuals of a right patella 
fracture are 20 percent disabling.  

In addition, the Board, in February 1996, found the veteran's 
tender and painful scar of the right patella to be 10 percent 
disabling, effective October 1991.  An April 1993 VA 
examination report noted that the veteran had a surgical scar 
in the superior aspect of the patella, and that on palpation 
of the patella and the scar, the veteran vehemently 
complained of severe pain.  VA and private treatment records 
from December 1993 to March 1997 noted occasional complaints 
of pain in the knee associated with his service-connected 
residuals of a right patellar fracture, but not with his 
surgical scar residuals.  Under 38 C.F.R. § 4.118, DC 7804, a 
10 percent evaluation is the maximum contemplated evaluation 
for tender and painful scars.  As the veteran is evaluated at 
the maximum contemplated rate, the Board is satisfied that 
the assigned rating is appropriate.  

The veteran's combined schedular evaluation is therefore 60 
percent.  38 C.F.R. § 4.25.  In light of the foregoing, the 
veteran fails to satisfy the minimum percentage requirements 
for individual unemployability under 38 C.F.R. § 4.16(a), as 
he does not have one disability ratable at 60 percent or 
more, and while he does have one disability rated at 40 
percent, he does not have sufficient additional disability to 
bring the total to 70 percent or more.

That notwithstanding, it is the established policy of the VA 
that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities shall be rated totally disabled.  
Therefore, rating boards are to submit to the Director, 
Compensation and Pension Service, for extraschedular 
consideration, all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in 38 C.F.R. § 
4.16(a).  The rating board is to include in its submission a 
full statement as to the veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment and factors having a bearing on the issue.  38 
C.F.R. § 4.16(b).

In this case, the RO denied consideration of the veteran's 
TDIU claim on an extraschedular basis on the grounds that 
there were no unusual or exceptional factors or circumstances 
associated with the veteran's disablement.  The United States 
Court of Appeals for Veterans Claims (the Court) clarified in 
Bagwell v. Brown, 9 Vet. App. 157 (1996), that the Board was 
not precluded from affirming an RO conclusion that a claim 
does not meet the criteria for submission pursuant to 38 
C.F.R. § 3.321(b)(1).  Accordingly, the Board finds that the 
evidentiary record does not permit a conclusion that there 
were any unusual or exceptional circumstances present in the 
veteran's case as to have warranted its referral to the VA 
Director of the Compensation and Pension Service.

The Board recognizes that the veteran, his wife, and his 
father have stated that the veteran is unable to work due to 
his back and knee pain.  College transcripts show that the 
veteran attended Moorehead State University in the Fall and 
Spring of 1989 to 1990, and the University of Kentucky in the 
Spring of 1992.  In a March 1997 statement, the veteran 
reported that he has held jobs as a construction laborer, 
working for a furniture company, and as a maintenance worker 
for a trucking company.  He said that he had to quit these 
jobs due to pain in the back and right knee.  He then 
participated in VA's vocational rehabilitation program, 
attending classes at Mayo State Vocational School.  
Statements dated in November 1993 and May 1995 from a VA 
vocational rehabilitation specialist reported that the 
veteran continued to pursue his courses and do not indicate 
that the veteran was unable to attend classes or work due to 
his service-connected disabilities.  

Nor does the medical evidence support the claims by the 
veteran and his family members that his service-connected 
disabilities render him unemployable.  The record does not 
contain a medical opinion that the veteran is unable to work 
due to his service-connected disabilities.  On the contrary, 
the Board notes that the VA orthopedist who conducted the 
April 1998 VA examination opined that the veteran did not 
have an impaired ability to execute skilled motions smoothly 
due to both his knee and back disabilities.  In addition, the 
VA neurologist stated in April 1998 that there were no 
specific activities that were prohibited, and observed that 
the veteran arose easily and gracefully from a chair, walked 
into the examination room when called and seated himself, all 
without difficulty.  He was able to heel, toe, and tandem 
walk without difficulty, and easily stood on stool to climb 
on to the examination table.  In addition he stated that 
there was no evidence of fatigability, incoordination, or 
inability to execute skilled movements, and he did not feel 
that the veteran had incoordination that would intervene with 
his activities of daily living or the performance of 
complicated, precise manipulative tasks.  

Furthermore, the veteran is not shown to require frequent 
hospitalization or an inordinate quantity of medication for 
his service-connected disabilities.  The evidence indicates 
that the veteran's treatment for his back and knee are on an 
outpatient basis.  

Based on the foregoing, the Board concludes that the 
veteran's disabilities, when evaluated in association with 
his educational attainment and occupational background, are 
not shown to preclude a variety of substantially gainful 
employment.  Accordingly, the veteran is not entitled to a 
total disability evaluation based on individual 
unemployability.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).






























ORDER

Subject to the rules and regulations governing the award of 
benefits, the grant of service connection for lumbosacral 
strain is expanded to include disc pathology 

Subject to the rules and regulations governing the award of 
benefits, a 40 percent evaluation for lumbosacral strain with 
spasms, disc protrusion at L5-S1, with stable S1-S2 
radiculopathy, and mild degenerative disc disease at the L5-
S1 level, is granted.  

An evaluation in excess of 40 percent for lumbosacral strain 
with spasms, disc protrusion at L5-S1, with stable S1-S2 
radiculopathy, and mild degenerative disc disease at the L5-
S1 level, is denied. 

An evaluation in excess of 10 percent for residuals of a 
right patellar fracture, for the period prior to April 14, 
1998, is denied.

An evaluation in excess of 20 percent for residuals of a 
right patellar fracture, from April 14, 1998, is denied.

Entitlement to a total disability evaluation based on 
individual unemployability is denied.  




		
	BRUCE KANNEE 
	Veterans Law Judge
                                             Board of 
Veterans' Appeals


 

